       CASE 0:20-cv-00882-JRT-KMM Document 5 Filed 04/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 KENNETH R. KUNZER,                                           Case No. 0:20-cv-00882-JRT-KMM

        Plaintiff,

 v.                                                                    ORDER

 LISA A. HINIKER, et al.,

        Defendant.


       On April 23, 2020, Plaintiff Kenneth Kunzer filed a “Notice of Removal” purporting to

remove The Honorable John R. Tunheim pursuant to Minn. R. Civ. P. 63.03. ECF No. 4.

Minnesota Rule of Civil Procedure 63.03 allows a party to remove a judge from a civil case in

Minnesota State District Court by filing a notice pursuant to the rule. However, this is a federal

case to which the Minnesota Rules of Civil Procedure do not apply. See Minn. R. Civ. P. 1

(“These rules govern the procedure in the district courts of the State of Minnesota in all suits of a

civil nature….”). Accordingly, Mr. Kunzer’s motion to remove Judge Tunheim from this action

is DENIED.


 Date: April 27, 2020                              s/Katherine Menendez
                                                   Katherine Menendez
                                                   United States Magistrate Judge
